UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22425 Nuveen Build America Bond Opportunity Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:March 31 Date of reporting period: September 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Life is Complex Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Investments Fund information is ready—no more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. or www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Fund Leverage 8 Share Information 9 Risk Considerations 11 Performance Overview and Holding Summaries 12 Shareholder Meeting Report 14 Portfolios of Investments 15 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Statement of Cash Flows 29 Financial Highlights 30 Notes to Financial Statements 32 Annual Investment Management Agreement Approval Process 42 Reinvest Automatically, Easily and Conveniently 50 Glossary of Terms Used in this Report 51 Additional Fund Information 55 Nuveen Investments 3 Chairman’s Letter to Shareholders Dear Shareholders, I am pleased to have this opportunity to introduce myself to you as the new independent chairman of the Nuveen Fund Board, effective July 1, 2013. I am honored to have been selected as chairman, with its primary responsibility to serve the interests of the Nuveen Fund shareholders. My predecessor, Robert Bremner, was the first independent director to serve as chairman of the Board and I, and my fellow Board members, plan to continue his legacy of strong independent oversight of your funds. The global economy has hit major turning points over the last several months to a year. The developed world is gradually recovering from their financial crisis while the emerging markets appear to be struggling with the downshift of China’s growth potential. Japan is entering a new era of growth after decades of economic stagnation and many of the Eurozone nations appear to be exiting their recession. Despite the positive events, there are still potential risks. Middle East tensions, rising oil prices, defaults in Europe and fallout from the financial stress in emerging markets could all reverse the recent progress in the global economy. On the domestic front, the U.S. economy is experiencing sustainable slow growth. Corporate fundamentals are strong as earnings per share and corporate cash are at the highest level in two decades. Unemployment is trending down and the housing market has experienced a rebound, each assisting the positive economic scenario. However, there are some issues to be watched. Interest rates are expected to increase but significant uncertainty about the timing remains. Partisan politics in Washington D.C. with their troublesome outcome add to the uncertainties that could cause problems for the economy going forward. In the near term, governments are focused on economic recovery and the growth of their economies, which could lead to an environment of attractive investment opportunities. Over the long term, the uncertainties mentioned earlier could hinder the potential growth. Because of this, Nuveen’s investment management teams work hard to balance return and risk with a range of investment strategies. I encourage you to read the following commentary on the management of your fund. On behalf of the other members of the Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, William J. Schneider Chairman of the Nuveen Fund Board November 22, 2013 4 Nuveen Investments Portfolio Manager’s Comments Nuveen Build America Bond Fund (NBB) Nuveen Build America Bond Opportunity Fund (NBD) These Funds feature management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments. Portfolio manager Daniel J. Close, CFA, reviews key investment strategies and the six-month performance of the Nuveen Build America Bond Fund (NBB) and the Nuveen Build America Bond Opportunity Fund (NBD). Dan has managed NBB and NBD since their inceptions in April 2010 and November 2010, respectively. What key strategies were used to manage NBB and NBD during the six-month reporting period ended September 30, 2013? During this reporting period, uncertainty about the next step for the Federal Reserve’s quantitative easing program and the potential impact on the economy and financial markets led to increased volatility across the fixed income markets. Ongoing political debate over federal spending and headline credit stories involving Detroit and Puerto Rico also contributed to an unsettled environment and prompted an increase in selling by bond investors. Overall, the performance of the Build America Bond (BAB) market was negative for the reporting period, largely reflecting the decrease in the price of longer dated Treasuries. NBB and NBD are designed to invest primarily in BABs and other taxable municipal bonds. The primary investment objective of these two Funds is to provide current income through investments in taxable municipal securities. Their secondary objective is to seek enhanced portfolio value and total return. The Funds offer strategic portfolio diversification opportunities for traditional municipal bond investors, while providing investment options to investors that have not traditionally purchased municipal bonds, including public and corporate retirement plans, endowments, life insurance companies and sovereign wealth funds. For these investors, the Funds can offer investment grade municipal credit, current income and strong call protection. With the end of the BAB new issuance program in 2010, our focus during this reporting period continued to be on taking advantage of opportunities to add value and improve the liquidity profiles of both NBB and NBD by purchasing additional benchmark BAB issues in the secondary market. Many of these benchmark BAB purchases were additions to positions already held in the Funds. Benchmark BAB issues, which typically offer more liquidity than their non-benchmark counterparts, are defined as BABs over $250 million in size and therefore eligible for inclusion in the Barclays Build America Bond Index. Their greater liquidity makes them potentially easier to sell at Fund termination. In contrast, non-benchmark BABs generally are smaller issues that may offer the same credit quality as benchmark BABs, but sometimes require more detailed credit reviews before purchase and consequently may be less liquid. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Nuveen Investments 5 Portfolio Manager’s Comments (continued) We also found opportunities to purchase a few select BABs at attractive prices following the government sequestration in March 2013. Earlier in 2013, prior to the start of this reporting period, Congress had failed to reach a resolution on spending cuts intended to address the federal budget deficit, which triggered sequestration, or a program of automatic spending cuts, on March 1, 2013. As part of this program, the original 35% subsidy on BABs was cut to approximately 32%. This reduction, in turn, had an impact on the small percentage of BABs that included par call provisions, which gave issuers the right to call these BABs at par in the event of a subsidy cut by the federal government. This allowed these bonds to be purchased at below market prices. Following the sequestration, BABs with par call provisions dropped in price. However, when the market began to price these bonds at very low levels that reflected their risk, we viewed this as an opportunity to purchase a few positions in these BABs in both Funds, adding higher coupons at low prices. Both Funds also continued to purchase attractive taxable municipal bonds in the primary market. Among our purchases during this reporting period were new taxable issues of dedicated tax bonds and health care credits. Overall, our strategy was to continue to add value by pursuing active management and implementing relative value trades as we found attractive opportunities. For the most part, cash for purchases in NBB during this reporting period was generated by sales of some of the Fund’s few remaining non-benchmark holdings. In NBD, we sold highly rated credits that, in our opinion, had less performance potential. Shareholders should note that, because there was no new issuance of BABs or similar U.S. Treasury-subsidized taxable municipal bonds for the 24-month period ended December 31, 2012, the Funds’ contingent term provisions went into effect on January 1, 2013. During the reporting period ended September 30, 2013, NBB and NBD were managed in line with termination dates on or around June 30, 2020, and December 31, 2020, respectively, with the distribution of the Funds’ assets to shareholders planned for those times. We continued our efforts to maximize the Funds’ liquidity and better position NBB and NBD for termination. Even though the Funds are scheduled to terminate, we believe the opportunity still exists to add value for the shareholders of these Funds through active management and strong credit research. How did these Funds perform during the six-month reporting period ended September 30, 2013? The tables in each Fund’s Performance Overview and Holding Summaries section of this report provide the Funds’ returns for the six-month, one-year and since-inception periods ended September 30, 2013. Each Fund’s total returns are compared with the performance of a corresponding market index. For the six months ended September 30, 2013, the cumulative return on common share net asset value (NAV) for NBB exceeded the return for the Barclays Build America Bond Index, while NBD trailed the return for this index. As previously mentioned, the performance of the BAB market as a whole generally was negative for the reporting period. Key management factors that influenced the returns of NBB and NBD included duration and yield curve positioning, the use of derivatives, credit exposure and sector allocation. As interest rates rose during this reporting period, bonds with shorter maturities generally outperformed those with longer maturities. Overall, credits at the shortest end of the yield curve posted the best returns, while bonds at the longest end produced the weakest results. For the reporting period, duration and yield curve positioning relative to the index was a positive contributor to the performance of NBB, which generally was underweighted in the underperforming longest segment of the curve and marginally overweighted in the shorter segments that performed better. NBD’s performance for the reporting period was negatively impacted by overweightings at the longest end of the curve. 6 Nuveen Investments As part of their approach to investing, NBB and NBD use an integrated leverage and hedging strategy in their efforts to enhance current income and total return, while working to maintain a level of interest rate risk similar to that of the Barclays Build America Bond Index. As part of this integrated strategy, both NBB and NBD used inverse floating rate securities and bank borrowings as leverage to potentially magnify performance. At the same time, the Funds used interest rate swaps to reduce their leverage-adjusted durations to a level close to that of the Barclays Build America Bond Index. In addition, the Funds entered into staggered interest rate swaps to partially fix the interest cost of leverage. During this reporting period, as rates rose and bonds with shorter maturities outperformed, the use of inverse floaters detracted from the Funds’ performance. However, because NBB and NBD were also using swaps to short long interest rates at a time when rates were rising and bond prices falling, the use of swaps had a positive impact on the Funds’ total return performance for the period. Leverage is discussed in more detail later in this report. Credit rating exposure also factored into the Funds’ performance during this reporting period, as higher quality bonds generally outperformed lower quality bonds. In general, NBB and NBD benefited from their exposure to the higher rated categories. Both Funds had strong exposure to bonds rated AA and A, which was helpful during this reporting period. The Funds’ sector allocations were well diversified, with the heaviest weightings in general obligation and other tax-supported bonds, transportation, water and sewer and utilities. The overall impact of this sector allocation was modestly positive for both Funds. Given the headline news about credit downgrades on Puerto Rico debt and Detroit’s bankruptcy filing in July 2013, we should note that neither NBB nor NBD holds any Puerto Rico BABs. Both Funds hold BABs rated Aa2 issued for Detroit City School District that are backed by the state of Michigan. In late September 2013, NBB also added a position in high coupon BABs issued by Wayne County, Michigan. Neither the Detroit City School District nor the Wayne County BABs are part of the Detroit bankruptcy filing. Nuveen Investments 7 Fund Leverage IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of the Funds relative to the comparative index was the Funds’ use of leverage. The Funds use leverage because their manager believes that, over time, leveraging provides opportunities for additional income and total return for shareholders. However, use of leverage also can expose shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on NAV and total return is magnified by the use of leverage. Conversely, leverage may enhance share returns during periods when the prices of securities held by a Fund generally are rising. Overall, leverage had a negative impact to the performance of the Funds over this reporting period. As of September 30, 2013, the Funds’ percentages of effective and regulatory leverage are shown in the accompanying table. NBB NBD Effective Leverage* 30.42% 30.71% Regulatory Leverage* 14.30% 7.02% * Effective leverage is a Fund’s effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund’s portfolio that increase the Fund’s investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund’s capital structure. Regulatory leverage is subject to asset coverage limits set forth in the Investment Company Act of 1940. THE FUNDS’ REGULATORY LEVERAGE As of September 30, 2013, the Funds have outstanding bank borrowings as shown in the accompanying table. NBB NBD Bank Borrowings $ $ Refer to Notes to Financial Statements, Note 8 - Borrowing Arrangements for further details on each Fund’s bank borrowings. 8 Nuveen Investments Share Information DIVIDEND INFORMATION During the current reporting period ended September 30, 2013, the Funds’ monthly dividends to shareholders were as shown in the accompanying table. Per Share Amounts NBB NBD April $ $ May June July August September Market Yield** 7.70% % ** Market Yield is based on the Fund’s current annualized monthly dividend divided by the Fund’s current market price as of the end of the reporting period. The Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of September 30, 2013, both Funds had positive UNII balances, based upon our best estimate, for tax purposes. NBB had a negative UNII balance, while NBD had a positive UNII balance for financial reporting purposes. Nuveen Investments 9 Share Information (continued) SHARE REPURCHASES Since the inception of the Funds’ repurchase programs, the Funds have not repurchased any of their outstanding shares. OTHER SHARE INFORMATION As of September 30, 2013, and during the current reporting period, the Funds’ share prices were trading at a premium/(discount) to their NAV as shown in the accompanying table. NBB NBD NAV $ $ Share Price $ $ Premium/(Discount) to NAV )% )% 6-Month Average Premium/(Discount) to NAV )% )% 10 Nuveen Investments Risk Considerations Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund shares are subject to a variety of risks, including: Investment, Price and Market Risk. An investment in shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in shares represents an indirect investment in the municipal securities owned by the Fund, which generally trade in the over-the-counter markets. Shares of closed-end investment companies like these Funds frequently trade at a discount to their net asset value (NAV). Your shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Build America Bonds Risk. BABs are a new form of municipal financing, and the market is smaller, less diverse, and potentially less liquid than other types of municipal securities. In addition, bonds issued after December 31, 2010, will not qualify as BABs unless the relevant section of the program is extended. Consequently, if the program is not extended, BABs may be less actively traded which may negatively affect the value of BABs held by the Fund. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that the Fund could lose more than its original principal investment. Derivatives Strategy Risk. Derivative securities, such as calls, puts, warrants, swaps and forwards, carry risks different from, and possibly greater than, the risks associated with the underlying investments. Nuveen Investments 11 NBB Nuveen Build America Bond Fund Performance Overview and Holding Summaries as of September 30, 2013 Average Annual Total Returns as of September 30, 2013 Cumulative Average Annual Since 6-Month 1-Year Inception1 NBB at NAV (7.88)% (4.14)% 8.27% NBB at Share Price (10.76)% (9.76)% 3.79% Barclays Build America Bond Index (8.52)% (5.73)% 8.47% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index return information is provided for the Fund’s shares at NAV only. Indexes are not available for direct investment. Portfolio Composition2,5 (as a % of total investments) Tax Obligation/Limited % Tax Obligation/General % Transportation % Utilities % Water and Sewer % Short-Term Investments % Other % Credit Quality2,3,4 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % States2 (as a % of total long-term investments) California % Illinois % New York % Texas % Ohio % Michigan % Nevada % South Carolina % Georgia % Louisiana % New Jersey % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Since inception returns are from 4/27/10. 2 Holdings are subject to change. 3 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 4 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. 5 Excluding investments in derivatives. 12 Nuveen Investments NBD Nuveen Build America Bond Opportunity Fund Performance Overview and Holding Summaries as of September 30, 2013 Average Annual Total Returns as of September 30, 2013 Cumulative Average Annual Since 6-Month 1-Year Inception1 NBD at NAV (8.95)% (4.91)% 10.06% NBD at Share Price (13.36)% (10.46)% 3.87% Barclays Build America Bond Index (8.52)% (5.73)% 10.23% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Comparative index return information is provided for the Fund’s shares at NAV only. Indexes are not available for direct investment. Portfolio Composition2,5 (as a % of total investments) Tax Obligation/Limited % Transportation % Water and Sewer % Tax Obligation/General % Utilities % Short-Term Investments % Other % Credit Quality2,3.4 (as a % of total investment exposure) AAA/U.S. Guaranteed % AA % A % BBB % BB or Lower % N/R % States2 (as a % of total long-term investments) California % Illinois % New York % South Carolina % New Jersey % Michigan % Colorado % Ohio % Texas % Georgia % Virginia % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this page. 1 Since inception returns are from 11/23/10. 2 Holdings are subject to change. 3 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 4 Percentages may not add to 100% due to the exclusion of other assets less liabilities from the table. 5 Excluding investments in derivatives. Nuveen Investments 13 NBB NBD Shareholder Meeting Report The annual meeting of shareholders was held in the offices of Nuveen Investments on August 7, 2013; at this meeting the shareholders were asked to vote on the election of Board Members. NBB NBD Common Common shares shares Approval of the Board Members was reached as follows: William C. Hunter For Withhold Total Judith M. Stockdale For Withhold Total Carole E. Stone For Withhold Total Virginia L. Stringer For Withhold Total 14 Nuveen Investments NBB Nuveen Build America Bond Fund Portfolio of Investments September 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 121.3% (99.7% of Total Investments) MUNICIPAL BONDS – 121.3% (99.7% of Total Investments) Alabama – 0.3% (0.3% of Total Investments) $ Baptist Health Care Authority, Alabama, An Affiliate of UAB Health System, Taxable Bond Series 2013A, 5.500%, 11/15/43 No Opt. Call A3 $ Arizona – 1.8% (1.5% of Total Investments) Downtown Phoenix Hotel Corporation, Arizona, Revenue Bonds, Subordinate Lien Series 2005C, 5.290%, 7/01/18 – FGIC Insured No Opt. Call A Mesa, Arizona, Utility System Revenue Bonds, Series 2010, 6.100%, 7/01/34 7/20 at 100.00 Aa2 Total Arizona California – 23.9% (19.7% of Total Investments) Alameda Corridor Transportation Authority, California, User Fee Revenue Bonds, Subordinate Lien Series 2004B, 0.000%, 10/01/31 – AMBAC Insured No Opt. Call BBB+ Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Build America Federally Taxable Bond Series 2009F-2, 6.263%, 4/01/49 No Opt. Call AA 75 Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Subordinate Lien, Build America Federally Taxable Bond Series 2010S-1, 6.793%, 4/01/30 No Opt. Call A+ California Infrastructure and Economic Development Bank, Revenue Bonds, University of California San Francisco Neurosciences Building, Build America Taxable Bond Series 2010B, 6.486%, 5/15/49 No Opt. Call Aa2 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build America Taxable Bond Series 2009G-2, 8.361%, 10/01/34 No Opt. Call A2 California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build America Taxable Bond Series 2010A-2, 8.000%, 3/01/35 3/20 at 100.00 A2 California State University, Systemwide Revenue Bonds, Build America Taxable Bond Series 2010B, 6.484%, 11/01/41 No Opt. Call Aa2 California State, General Obligation Bonds, Various Purpose Build America Taxable Bond Series 2010, 7.950%, 3/01/36 3/20 at 100.00 A1 California State, General Obligation Bonds, Various Purpose, Build America Taxable Bond Series 2010, 7.600%, 11/01/40 No Opt. Call A1 Los Angeles Community College District, California, General Obligation Bonds, Build America Taxable Bonds, Series 2010, 6.600%, 8/01/42 No Opt. Call Aa1 Los Angeles Community College District, Los Angeles County, California, General Obligation Bonds, Series 2010, 6.600%, 8/01/42 (UB) (4) No Opt. Call Aa1 Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple Capital Projects I, Build America Taxable Bond Series 2010B: 7.488%, 8/01/33 No Opt. Call AA– 7.618%, 8/01/40 No Opt. Call AA– Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International Airport, Build America Taxable Bonds, Series 2009C, 6.582%, 5/15/39 No Opt. Call AA– Los Angeles Department of Water and Power, California, Power System Revenue Bonds, Federally Taxable – Direct Payment – Build America Bonds, Series 2010D, 6.574%, 7/01/45 No Opt. Call AA– Los Angeles Department of Water and Power, California, Water System Revenue Bonds, Tender Option Bond Trust T0003, 29.702%, 7/01/42 (IF) (4) No Opt. Call AA Oakland Redevelopment Agency, California, Subordinated Housing Set Aside Revenue Bonds, Federally Taxable Series 2011A-T, 7.500%, 9/01/19 No Opt. Call A San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, Build America Taxable Bonds, Series 2010B, 6.000%, 11/01/40 No Opt. Call AA– Nuveen Investments 15 NBB Nuveen Build America Bond Fund (continued) Portfolio of Investments September 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ San Francisco City and County Public Utilities Commission, California, Water Revenue Bonds, Build America Taxable Bonds, Series 2010G, 6.950%, 11/01/50 No Opt. Call AA– $ San Francisco City and County, California, Certificates of Participation, 525 Golden Gate Avenue, San Francisco Public Utilities Commission Office Project, Tender Option Bond Trust B001, 29.357%, 11/01/30 (IF) No Opt. Call AA Stanton Redevelopment Agency, California, Consolidated Project Tax Allocation Bonds, Series 2011A: 6.500%, 12/01/17 No Opt. Call A– 6.750%, 12/01/18 No Opt. Call A– University of California, General Revenue Bonds, Limited Project, Build America Taxable Bond Series 2010F, 5.946%, 5/15/45 No Opt. Call Aa2 Total California Colorado – 0.6% (0.5% of Total Investments) Denver School District 1, Colorado, General Obligation Bonds, Build America Taxable Bonds, Series 2009C, 5.664%, 12/01/33 No Opt. Call AA+ Connecticut – 1.0% (0.8% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue Bonds, Harbor Point Project, Federally Taxable – Issuer Subsidy – Recovery Zone Economic Development Bond Series 2010B, 12.500%, 4/01/39 4/20 at 100.00 N/R Florida – 1.0% (0.8% of Total Investments) Florida State Board of Education, Public Education Capital Outlay Bonds, Build America Taxable Bonds, Series 2010G, 5.750%, 6/01/35 6/19 at 100.00 AAA Georgia – 4.8% (4.0% of Total Investments) Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project J Bonds, Taxable Build America Bonds Series 2010A, 6.637%, 4/01/57 No Opt. Call A+ Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project P Bonds, Refunding Taxable Build America Bonds Series 2010A, 7.055%, 4/01/57 No Opt. Call A– Liberty County Industrial Authority, Georgia, Revenue Bonds, Series 2011C, 1.000%, 7/01/18 1/14 at 100.00 N/R Total Georgia Illinois – 15.5% (12.8% of Total Investments) Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Federally Taxable Build America Bonds, Series 2010B, 6.200%, 12/01/40 No Opt. Call AA Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien, Build America Taxable Bond Series 2010B, 6.845%, 1/01/38 1/20 at 100.00 A2 Chicago, Illinois, Wastewater Transmission Revenue Bonds, Build America Taxable Bond Series 2010B, 6.900%, 1/01/40 No Opt. Call AA Chicago, Illinois, Water Revenue Bonds, Taxable Second Lien Series 2010B, 6.742%, 11/01/40 No Opt. Call AA Cook County, Illinois, General Obligation Bonds, Build America Taxable Bonds, Series 2010D, 6.229%, 11/15/34 No Opt. Call AA Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 2006A, 6.100%, 4/01/15 10/13 at 100.00 Baa3 Illinois State, General Obligation Bonds, Taxable Build America Bonds, Series 2010-3, 6.725%, 4/01/35 No Opt. Call A– Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Build America Taxable Bonds, Senior Lien Series 2009A, 6.184%, 1/01/34 No Opt. Call AA– Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Build America Taxable Bonds, Senior Lien Series 2009B, 5.851%, 12/01/34 No Opt. Call AA– Total Illinois Indiana – 1.0% (0.8% of Total Investments) Indiana University, Consolidated Revenue Bonds, Build America Taxable Bonds, Series 2010B, 5.636%, 6/01/35 6/20 at 100.00 Aaa 16 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Kentucky – 1.6% (1.4% of Total Investments) $ Kentucky Municipal Power Agency, Power Supply System Revenue Bonds, Prairie State Project, Tender Option Bond Trust B002, 28.786%, 9/01/37 – AGC Insured (IF) 9/20 at 100.00 AA– $ Louisville and Jefferson County Metropolitan Sewer District, Kentucky, Sewer and Drainage System Revenue Bonds, Build America Taxable Bonds Series 2010A, 6.250%, 5/15/43 No Opt. Call AA Total Kentucky Louisiana – 4.0% (3.3% of Total Investments) East Baton Rouge Sewerage Commission, Louisiana, Revenue Bonds, Build America Taxable Bonds, Series 2010B, 6.087%, 2/01/45 (UB) (4) 2/20 at 100.00 AA Massachusetts – 0.7% (0.5% of Total Investments) Massachusetts, Transportation Fund Revenue Bonds, Accelerated Bridge Program, Tender Option Bond Trust T0004, 25.530%, 6/01/40 (IF) (4) No Opt. Call AAA Michigan – 5.7% (4.7% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Build America Taxable Bond Series 2009B, 7.747%, 5/01/39 No Opt. Call Aa2 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Taxable Turbo Series 2006A, 7.309%, 6/01/34 No Opt. Call B2 Wayne County Building Authority, Michigan, General Obligation Bonds, Jail Facilities, Federally Taxable Recovery Zone Economic Development Series 2010, 10.000%, 12/01/40 12/20 at 100.00 BBB Total Michigan Missouri – 0.3% (0.2% of Total Investments) Curators of the University of Missouri, System Facilities Revenue Bonds, Build America Taxable Bonds, Series 2009A, 5.960%, 11/01/39 No Opt. Call AA+ Nevada – 5.1% (4.2% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Senior Lien Series 2009B, 6.881%, 7/01/42 7/19 at 100.00 Aa2 Clark County, Nevada, Airport System Revenue, Taxable Direct Payment Build America Bonds, Senior Series 2010C, 6.820%, 7/01/45 No Opt. Call Aa2 Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Bonds, Build America Taxable Bonds, Series 2009C, 7.013%, 6/01/39 No Opt. Call AA+ Las Vegas, Nevada, Certificates of Participation, City Hall Project, Build America Federally Taxable Bonds, Series 2009B, 7.800%, 9/01/39 9/19 at 100.00 AA– North Las Vegas, Nevada, General Obligation Water and Wastewater Improvement Bonds, Build America Taxable Bonds, Series 2010A, 6.572%, 6/01/40 No Opt. Call BBB+ Reno, Nevada, 1999 Special Assessment District 2 Local Improvement Bonds, ReTRAC Project, Taxable Series 2006, 6.890%, 6/01/16 No Opt. Call BBB Total Nevada New Jersey – 3.7% (3.1% of Total Investments) New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2009F, 7.414%, 1/01/40 No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2010A, 7.102%, 1/01/41 No Opt. Call A+ Total New Jersey New York – 12.4% (10.2% of Total Investments) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Build America Taxable Bonds, Series 2010D, 5.600%, 3/15/40 (UB) (4) No Opt. Call AAA Long Island Power Authority, New York, Electric System Revenue Bonds, Build America Taxable Bond Series 2010B, 5.850%, 5/01/41 No Opt. Call A– Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Build America Taxable Bonds, Series 2010C, 7.336%, 11/15/39 No Opt. Call AA Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Build America Taxable Bonds, Series 2009A-1, 5.871%, 11/15/39 No Opt. Call A Nuveen Investments 17 NBB Nuveen Build America Bond Fund (continued) Portfolio of Investments September 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) $ New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Build America Taxable Bonds, Series 2010DD, 5.952%, 6/15/42 No Opt. Call AA+ $ New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Build America Taxable Bonds, Series 2010DD, 5.952%, 6/15/42 (UB) No Opt. Call AA+ New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Taxable Tender Option Bonds Trust T30001-2, 26.768%, 6/15/44 (IF) No Opt. Call AA+ New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Build America Taxable Bond Fiscal 2011 Series 2010S-1B, 6.828%, 7/15/40 No Opt. Call AA– New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Build America Taxable Bonds, Series 2010G-1, 5.467%, 5/01/40 (4) No Opt. Call AAA Total New York Ohio – 6.6% (5.4% of Total Investments) American Municipal Power Inc., Ohio, Combined Hydroelectric Projects Revenue Bonds, Federally Taxable Build America Bonds, Series 2010B: 7.834%, 2/15/41 No Opt. Call A 8.084%, 2/15/50 No Opt. Call A Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Build America Taxable Bonds, Series 2010, 6.038%, 11/15/40 11/20 at 100.00 AA+ Total Ohio Oregon – 3.1% (2.5% of Total Investments) Oregon Department of Administrative Services, Certificates of Participation, Federally Taxable Build America Bonds, Tender Option Bond Trust TN-011, 26.644%, 5/01/35 (IF) (4) 5/20 at 100.00 AA Warm Springs Reservation Confederated Tribes, Oregon, Tribal Economic Development Bonds, Hydroelectric Revenue Bonds, Pelton Round Butte Project, Refunding Series 2009A, 8.250%, 11/01/19 No Opt. Call A3 Total Oregon Pennsylvania – 1.2% (1.0% of Total Investments) Commonwealth Financing Authority, Pennsylvania, State Appropriation Lease Bonds, Build America Taxable Bonds, Series 2009D, 6.218%, 6/01/39 No Opt. Call AA– Pennsylvania State, General Obligation Bonds, Build America Taxable Bonds, Third Series 2010B, 5.850%, 7/15/30 7/20 at 100.00 Aa2 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Build America Taxable Bonds, Series 2009A, 6.105%, 12/01/39 No Opt. Call A+ Total Pennsylvania South Carolina – 5.0% (4.1% of Total Investments) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 No Opt. Call AA– South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, Federally Taxable Build America Tender Option Bond Trust T30002, 29.451%, 1/01/50 (IF) No Opt. Call AA– South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 (UB) No Opt. Call AA– Total South Carolina South Dakota – 0.4% (0.3% of Total Investments) South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue Bonds, Series 2013A, 3.539%, 6/01/22 No Opt. Call A 18 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tennessee – 3.6% (2.9% of Total Investments) $ Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennessee, Tourism Tax Revenue Bonds, Build America Taxable Bonds, Subordinate Lien Series 2010B, 6.731%, 7/01/43 No Opt. Call Aa2 $ Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennessee, Tourism Tax Revenue Bonds, Build America Taxable Bonds, Series 2010A-2, 7.431%, 7/01/43 No Opt. Call A1 Total Tennessee Texas – 10.3% (8.4% of Total Investments) Dallas Convention Center Hotel Development Corporation, Texas, Hotel Revenue Bonds, Build America Taxable Bonds, Series 09B, 7.088%, 1/01/42 No Opt. Call A+ North Texas Tollway Authority, System Revenue Bonds, Subordinate Lien Taxable Revenue Bonds, Federally Taxable Build America Bonds, Series 2010-B2, 8.910%, 2/01/30 2/20 at 100.00 Baa3 North Texas Tollway Authority, System Revenue Bonds, Taxable Build America Bond Series 2009B, 6.718%, 1/01/49 No Opt. Call A2 San Antonio, Texas, General Obligation Bonds, Build America Taxable Bonds, Series 2010B, 6.038%, 8/01/40 8/20 at 100.00 AAA Texas State, General Obligation Bonds, Transportation Commission, Build America Taxable Bonds, Series 2009A, 5.517%, 4/01/39 No Opt. Call AAA Total Texas Utah – 1.0% (0.8% of Total Investments) Central Utah Water Conservancy District, Utah, Revenue Bonds, Federally Taxable Build America Bonds, Series 2010A, 5.700%, 10/01/40 4/20 at 100.00 AA+ Tooele County Municipal Building Authority, Utah, Lease Revenue Bonds, Build America Bond Series 2010A-2, 8.000%, 12/15/32 12/20 at 100.00 A Total Utah Vermont – 1.1% (0.9% of Total Investments) University of Vermont and State Agricultural College, Revenue Bonds, Build America Bonds Series 2010, 6.428%, 10/01/44 No Opt. Call Aa3 Virginia – 3.2% (2.6% of Total Investments) Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Series 2009D, 7.462%, 10/01/46 – AGC Insured No Opt. Call BBB+ Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles Metrorail Capital Improvement Project, Build America Taxable Bonds, Series 2010D, 8.000%, 10/01/47 No Opt. Call BBB Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, Refunding Senior Lien Series 2007A1, 6.706%, 6/01/46 12/13 at 100.00 B2 Total Virginia Washington – 2.4% (2.0% of Total Investments) Grays Harbor County Public Utility District 1, Washington, Electric System Revenue Bonds, Taxable Build America Bonds – Direct Payment, Series 2010A, 6.707%, 7/01/40 No Opt. Call A1 Mason County Public Utility District 3, Washington, Electric Revenue Bonds, Build America Taxable Bonds, Series 2010B, 6.347%, 12/01/40 6/20 at 100.00 Aa3 Seattle, Washington, Municipal Light and Power Revenue Bonds, Federally Taxable Build America Bonds, Tender Option Bond Trust T0001, 24.384%, 2/01/40 (IF) (4) No Opt. Call AA Total Washington $ Total Long-Term Investments (cost $620,992,872) Nuveen Investments 19 NBB Nuveen Build America Bond Fund (continued) Portfolio of Investments September 30, 2013 (Unaudited) Principal Amount (000) Description (1) Coupon Maturity Value SHORT-TERM INVESTMENTS – 0.3% (0.3% of Total Investments) $ Repurchase Agreement with State Street Bank, dated 9/30/13, repurchase price $1,895,718, collateralized by $1,930,000 U.S. Treasury Notes, 0.625%, due 7/15/16, value $1,934,786 0.000% 10/01/13 $ Total Short-Term Investments (cost $1,895,718) Total Investments (cost $622,888,590) – 121.6% Borrowings – (16.7)% (5), (6) ) Floating Rate Obligations – (9.9)% ) Other Assets Less Liabilities – 5.0% (7) Net Assets – 100% $ Investments in Derivatives as of September 30, 2013 Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized ) Frequency Date (8) Date (Depreciation) (7) Barclays Bank PLC $ Receive 1-Month USD-LIBOR % Monthly 10/01/14 10/01/18 $ JPMorgan Receive 1-Month USD-LIBOR Monthly 3/21/11 3/21/14 ) Morgan Stanley Receive 1-Month USD-LIBOR Monthly 3/21/11 3/21/16 ) Morgan Stanley Receive 1-Month USD-LIBOR Monthly 10/01/14 12/01/19 Morgan Stanley Receive 3-Month USD-LIBOR Semi-Annually 2/21/14 2/21/41 $ $ All percentages shown in the Portfolio of Investments are based on net assets unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Borrowings as a percentage of Total Investments is 13.7%. The Fund segregates 100% of its eligible investments in the Portfolio of Investments as collateral for Borrowings. Other Assets Less Liabilities includes the Unrealized Appreciation (Depreciation) of derivative instruments as listed within Investments in Derivatives as of the end of the reporting period. Effective date represents the date on which both the Fund and Counterparty commence interest payment accruals on each swap contract. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. USD-LIBOR United States Dollar-London Inter-Bank Offered Rate. See accompanying notes to financial statements. 20 Nuveen Investments NBD Nuveen Build America Bond Opportunity Fund Portfolio of Investments September 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 106.4% (99.8% of Total Investments) MUNICIPAL BONDS – 106.4% (99.8% of Total Investments) Alabama – 0.6% (0.6% of Total Investments) $ Baptist Health Care Authority, Alabama, An Affiliate of UAB Health System, Taxable Bond Series 2013A, 5.500%, 11/15/43 No Opt. Call A3 $ California – 18.7% (17.5% of Total Investments) California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Build America Taxable Bond Series 2009G-2, 8.361%, 10/01/34 No Opt. Call A2 City and County of San Francisco Redevelopment Financing Authority, California, Taxable Tax Allocation Revenue Bonds, San Francisco Redevelopment Projects, Series 2009F, 8.406%, 8/01/39 No Opt. Call A Los Angeles Community College District, Los Angeles County, California, General Obligation Bonds, Tender Option Bond Trust TN027, 29.857%, 8/01/49 (IF) (4) No Opt. Call Aa1 Los Angeles County Public Works Financing Authority, California, Lease Revenue Bonds, Multiple Capital Projects I, Build America Taxable Bond Series 2010B, 7.618%, 8/01/40 No Opt. Call AA– Los Angeles Department of Airports, California, Revenue Bonds, Los Angeles International Airport, Build America Taxable Bonds, Series 2009C, 6.582%, 5/15/39 No Opt. Call AA– Los Angeles Department of Water and Power, California, Water System Revenue Bonds, Tender Option Bond Trust T0003, 29.702%, 7/01/42 (IF) (4) No Opt. Call AA Oakland Redevelopment Agency, California, Subordinated Housing Set Aside Revenue Bonds, Federally Taxable Series 2011A-T, 7.500%, 9/01/19 No Opt. Call A San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, Build America Taxable Bonds Series 2010A, 5.911%, 4/01/48 (4) No Opt. Call AAA San Francisco City and County, California, Certificates of Participation, 525 Golden Gate Avenue, San Francisco Public Utilities Commission Office Project, Tender Option Bond Trust B001-2, 29.357%, 11/01/41 (IF) No Opt. Call AA Stanton Redevelopment Agency, California, Consolidated Project Tax Allocation Bonds, Series 2011A, 7.000%, 12/01/19 No Opt. Call A– The Regents of the University of California, Medical Center Pooled Revenue Bonds, Build America Taxable Bonds, Series 2010H, 6.548%, 5/15/48 No Opt. Call Aa2 Total California Colorado – 4.5% (4.2% of Total Investments) Colorado State Bridge Enterprise Revenue Bonds, Federally Taxable Build America Series 2010A, 6.078%, 12/01/40 No Opt. Call AA Regional Transportation District, Colorado, Sales Tax Revenue Bonds, Fastracks Project, Build America Series 2010B, 5.844%, 11/01/50 No Opt. Call AA+ Total Colorado Connecticut – 0.8% (0.7% of Total Investments) Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue Bonds, Harbor Point Project, Federally Taxable – Issuer Subsidy – Recovery Zone Economic Development Bond Series 2010B, 12.500%, 4/01/39 4/20 at 100.00 N/R District of Columbia – 0.6% (0.6% of Total Investments) District of Columbia, Income Tax Secured Revenue Bonds, Build America Taxable Bonds, Series 2009E, 5.591%, 12/01/34 No Opt. Call AAA Georgia – 3.7% (3.4% of Total Investments) Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project J Bonds, Taxable Build America Bonds Series 2010A, 6.637%, 4/01/57 No Opt. Call A+ Nuveen Investments 21 NBD Nuveen Build America Bond Opportunity Fund (continued) Portfolio of Investments September 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Georgia (continued) $ Georgia Municipal Electric Authority, Plant Vogtle Units 3 & 4 Project P Bonds, Refunding Taxable Build America Bonds Series 2010A, 7.055%, 4/01/57 No Opt. Call A– $ Liberty County Industrial Authority, Georgia, Revenue Bonds, Series 2011C, 1.000%, 7/01/18 1/14 at 100.00 N/R Total Georgia Illinois – 15.6% (14.6% of Total Investments) Chicago Transit Authority, Illinois, Sales Tax Receipts Revenue Bonds, Federally Taxable Build America Bonds, Series 2010B, 6.200%, 12/01/40 No Opt. Call AA Chicago, Illinois, General Airport Revenue Bonds, O’Hare International Airport, Third Lien, Build America Taxable Bond Series 2010B, 6.845%, 1/01/38 1/20 at 100.00 A2 Chicago, Illinois, Wastewater Transmission Revenue Bonds, Build America Taxable Bond Series 2010B, 6.900%, 1/01/40 No Opt. Call AA Chicago, Illinois, Water Revenue Bonds, Taxable Second Lien Series 2010B, 6.742%, 11/01/40 No Opt. Call AA Cook County, Illinois, General Obligation Bonds, Build America Taxable Bonds, Series 2010D, 6.229%, 11/15/34 No Opt. Call AA Illinois Finance Authority, Revenue Bonds, Illinois Institute of Technology, Refunding Series 2006A, 6.100%, 4/01/15 10/13 at 100.00 Baa3 Illinois State, General Obligation Bonds, Build America Taxable Bonds, Series 2010-5, 7.350%, 7/01/35 No Opt. Call A– Illinois Toll Highway Authority, Toll Highway Revenue Bonds, Build America Taxable Bonds, Senior Lien Series 2009A, 6.184%, 1/01/34 No Opt. Call AA– Total Illinois Indiana – 2.3% (2.1% of Total Investments) Indianapolis Local Public Improvement Bond Bank, Indiana, Build America Taxable Bonds, Series 2010B-2, 6.116%, 1/15/40 No Opt. Call AA+ Kentucky – 2.4% (2.2% of Total Investments) Louisville and Jefferson County Metropolitan Sewer District, Kentucky, Sewer and Drainage System Revenue Bonds, Build America Taxable Bonds Series 2010A, 6.250%, 5/15/43 No Opt. Call AA Massachusetts – 2.3% (2.2% of Total Investments) Massachusetts, Transportation Fund Revenue Bonds, Accelerated Bridge Program, Tender Option Bond Trust T0004, 25.530%, 6/01/40 (IF) (4) No Opt. Call AAA Michigan – 4.6% (4.3% of Total Investments) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Build America Taxable Bond Series 2009B, 7.747%, 5/01/39 No Opt. Call Aa2 Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Build America Taxable Bond Series 2010B, 6.845%, 5/01/40 5/20 at 100.00 Aa2 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Taxable Turbo Series 2006A, 7.309%, 6/01/34 No Opt. Call B2 Wayne County Building Authority, Michigan, General Obligation Bonds, Jail Facilities, Federally Taxable Recovery Zone Economic Development Series 2010, 10.000%, 12/01/40 12/20 at 100.00 BBB Total Michigan Mississippi – 1.8% (1.7% of Total Investments) Mississippi State, General Obligation Bonds, Build America Taxable Bond Series 2010F, 5.245%, 11/01/34 No Opt. Call AA+ Missouri – 0.2% (0.2% of Total Investments) Curators of the University of Missouri, System Facilities Revenue Bonds, Build America Taxable Bonds, Series 2009A, 5.960%, 11/01/39 No Opt. Call AA+ Nevada – 2.9% (2.7% of Total Investments) Clark County, Nevada, Airport Revenue Bonds, Senior Lien Series 2009B, 6.881%, 7/01/42 7/19 at 100.00 Aa2 Clark County, Nevada, Airport System Revenue, Taxable Direct Payment Build America Bonds, Senior Series 2010C, 6.820%, 7/01/45 No Opt. Call Aa2 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Nevada (continued) $ Las Vegas Valley Water District, Nevada, Limited Tax General Obligation Bonds, Build America Taxable Bonds, Series 2009C, 7.013%, 6/01/39 No Opt. Call AA+ $ Total Nevada New Jersey – 7.0% (6.5% of Total Investments) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Build America Bonds Issuer Subsidy Program, Series 2010C, 5.754%, 12/15/28 No Opt. Call A+ New Jersey Turnpike Authority, Revenue Bonds, Build America Taxable Bonds, Series 2010A, 7.102%, 1/01/41 No Opt. Call A+ Rutgers State University, New Jersey, Revenue Bonds, Build America Taxable Bond Series 2010H, 5.665%, 5/01/40 No Opt. Call AA– Total New Jersey New York – 12.4% (11.7% of Total Investments) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Tender Option Bond Trust B004, 25.229%, 3/15/40 (IF) No Opt. Call AAA Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Federally Taxable Issuer Subsidy Build America Bonds, Series 2010A, 6.668%, 11/15/39 11/13 at 100.00 A New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Build America Taxable Bonds, Fiscal 2011 Series AA, 5.440%, 6/15/43 No Opt. Call AA+ New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue Bonds, Second Generation Resolution, Taxable Tender Option Bonds Trust T30001-2, 26.768%, 6/15/44 (IF) No Opt. Call AA+ New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Build America Taxable Bond Fiscal 2011 Series 2010S-1B, 6.828%, 7/15/40 No Opt. Call AA– New York City, New York, General Obligation Bonds, Federally Taxable Build America Bonds, Series 2010-F1, 6.646%, 12/01/31 12/20 at 100.00 AA Total New York North Carolina – 1.1% (1.0% of Total Investments) North Carolina Turnpike Authority, Triangle Expressway System State Annual Appropriation Revenue Bonds, Federally Taxable Issuer Subsidy Build America Bonds, Series 2009B, 6.700%, 1/01/39 1/19 at 100.00 AA Ohio – 4.2% (4.0% of Total Investments) American Municipal Power Inc., Ohio, Meldahl Hydroelectric Projects Revenue Bonds, Federally Taxable Build America Bonds, Series 2010B, 7.499%, 2/15/50 No Opt. Call A Northeast Ohio Regional Sewer District, Wastewater Improvement Revenue Bonds, Build America Taxable Bonds, Series 2010, 6.038%, 11/15/40 11/20 at 100.00 AA+ Total Ohio Pennsylvania – 1.7% (1.6% of Total Investments) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Build America Taxable Bonds, Series 2010B, 5.511%, 12/01/45 No Opt. Call A+ South Carolina – 8.4% (7.9% of Total Investments) South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 No Opt. Call AA– South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, Federally Taxable Build America Tender Option Bond Trust T30002, 29.451%, 1/01/50 (IF) No Opt. Call AA– South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, Federally Taxable Build America Series 2010C, 6.454%, 1/01/50 (UB) No Opt. Call AA– Total South Carolina Nuveen Investments 23 NBD Nuveen Build America Bond Opportunity Fund (continued) Portfolio of Investments September 30, 2013 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value South Dakota – 0.6% (0.6% of Total Investments) $ South Dakota Educational Enhancement Funding Corporation, Tobacco Settlement Revenue Bonds, Series 2013A, 3.539%, 6/01/22 No Opt. Call A $ Tennessee – 2.2% (2.1% of Total Investments) Metropolitan Government Nashville & Davidson County Convention Center Authority, Tennessee, Tourism Tax Revenue Bonds, Build America Taxable Bonds, Subordinate Lien Series 2010B, 6.731%, 7/01/43 No Opt. Call Aa2 Texas – 4.2% (3.9% of Total Investments) Dallas Area Rapid Transit, Texas, Senior Lien Sales Tax Revenue Bonds, Build America Taxable Bonds, Series 2009B, 5.999%, 12/01/44 No Opt. Call AA+ Dallas Convention Center Hotel Development Corporation, Texas, Hotel Revenue Bonds, Build America Taxable Bonds, Series 09B, 7.088%, 1/01/42 No Opt. Call A+ North Texas Tollway Authority, System Revenue Bonds, Subordinate Lien Taxable Revenue Bonds, Federally Taxable Build America Bonds, Series 2010-B2, 8.910%, 2/01/30 2/20 at 100.00 Baa3 Total Texas Virginia – 2.9% (2.8% of Total Investments) Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Series 2009D, 7.462%, 10/01/46 – AGC Insured No Opt. Call BBB+ Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, Refunding Senior Lien Series 2007A1, 6.706%, 6/01/46 12/13 at 100.00 B2 Total Virginia Washington – 0.7% (0.7% of Total Investments) Washington State Convention Center Public Facilities District, Lodging Tax Revenue Bonds, Build America Taxable Bond Series 2010B, 6.790%, 7/01/40 No Opt. Call Aa3 $ Total Long-Term Investments (cost $143,462,465) Principal Amount (000) Description (1) Coupon Maturity Value SHORT-TERM INVESTMENTS – 0.2% (0.2% of Total Investments) $ Repurchase Agreement with State Street Bank, dated 9/30/13, repurchase price $347,437, collateralized by $355,000 U.S. Treasury Notes, 0.625%, due 7/15/16, value $355,880 0.000% 10/01/13 $ Total Short-Term Investments (cost $347,437) Total Investments (cost $143,809,902) – 106.6% Borrowings – (7.5)% (5), (6) ) Floating Rate Obligations – (4.7)% ) Other Assets Less Liabilities – 5.6% (7) Net Assets – 100% $ 24 Nuveen Investments Investments in Derivatives as of September 30, 2013 Swaps outstanding: Fund Floating
